Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
	This action is in response to application filed on 7/30/2021.
Claims 1-20 have been examined and are pending with this action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-20 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 & 11 recites the limitation "by the local node" .  There is no sufficient antecedent basis for "by the local node" in the claim.   It needs to recite  "by a local node".


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7 & 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al (US Pub # 2015/0382088) in view of Grant et al (US Pub # 2013/0276024) in further view of Brockmann et al (US Pub # 2017/0005790).

	As per claim 1, Braun discloses a non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform a method to download content to a local device using a decentralized content distribution network (Braun: [0041,  0090 & Fig : 2]:   “FIG. 2 shows the architecture of two independent conventional content delivery networks CDN #1 and CDN #2, with the components CDN origin and CDN cache, wherein CDN caches upload and/or download content  &  Thus, the CDN network is decentralized and different content categories can be assigned to different centers.”), the method comprising: 
receiving a request, at the local device, from an application to download content using the decentralized content distribution network (Braun: [0003, 0041, 0090 & Fig : 2]:   “CDN nodes are normally distributed to many locations and often also to many backbones. They work together for handling requests of end users, depending on the content &  FIG. 2 shows the architecture of two independent conventional content delivery networks CDN #1 and CDN #2, with the components CDN origin and CDN cache, wherein CDN caches upload and/or download content  &  Thus, the CDN network is decentralized and different content categories can be assigned to different centers.”);
determining, by the local node, a plurality of nodes in the decentralized content distribution network to download the content (Braun: [0038, 0041, 0090 & Fig : 2]:   “a content delivery network (CDN) with at least one CDN origin node and multiple CDN cache nodes which are connected to the CDN origin node via an optical transport network &  FIG. 2 shows the architecture of two independent conventional content delivery networks CDN #1 and CDN #2, with the components CDN origin and CDN cache, wherein CDN caches upload and/or download content  &  Thus, the CDN network is decentralized and different content categories can be assigned to different centers.”), and 

Braun does not explicitly teaches for each node in the plurality of nodes, attempting to establish communications between the local device and that node, downloading a portion of the content from that node if communication is established between the local device and that node, wherein the size of the portion is based on at least a characteristic of that node, and downloading a portion of the content from a proxy if communication cannot be established between the local device and that node, wherein a size of the portion is based on at least a network characteristic of that proxy node.

Grant however teaches for each node in the plurality of nodes, attempting to establish communications between the local device and that node (Grant: [0015]:   “transmitting instructions to a plurality of nodes, the nodes including respective computing devices, wherein the instructions are configured to cause at least in part the plurality of nodes to: automatically issue search requests,”) downloading a portion of the content from that node if communication is established between the local device and that node (Grant: [0043 & 0122 & Fig 1]:   “Optionally, nodes (e.g., user peer nodes 92 and/or enterprise proxy nodes 94) can serve up content, in part or in whole, to other nodes so that a modified page or media stream may have come from a plurality of nodes &   Users, advertisers, and merchants may independently register with this system and may download software modules, such as the client software 40, which form part of the distributed system.” ),
wherein a size of the portion is based on at least a network characteristic of that proxy (Grant: [0043 & 0118 & Fig 1]:   “ Optionally, nodes (e.g., user peer nodes 92 and/or enterprise proxy nodes 94) can serve up content, in part or in whole, to other nodes so that a modified page or media stream may have come from a plurality of nodes and the discrete ads or content may have been further subdivided so that any given node only provides a certain percentage (e.g., 5%, 10%, 50%, or other percentage) of the actual content, thereby reducing the load on a given node & the selection of replacement and/or additive content may include identifying content of similar size, origin, category, type, shape and other various attributes as the original page content in order to preserve page formatting. The selection of replacement and/or additive content may also include identifying and communicating page characteristics, methods and configuration data between peer nodes or a central system.” )
and 
downloading a portion of the content from a proxy node if communication cannot be established between the local device and that node (Grant: [0042, 0043 & Fig 1]:   “ the client software may be downloaded over a network from one or more system components, such as the system 180 illustrated in FIG. 1, or may execute on a remote proxy system, peer note and/or other connected system.  The software is installed on the user's client system, or a proxy node accessed by the user & Optionally, nodes (e.g., user peer nodes 92 and/or enterprise proxy nodes 94) can serve up content, in part or in whole, to other nodes so that a modified page or media stream may have come from a plurality of nodes” ), wherein the size of the portion is based on at least a network characteristic of that proxy node (Grant: [0043 & 0118 & Fig 1]:   “ Optionally, nodes (e.g., user peer nodes 92 and/or enterprise proxy nodes 94) can serve up content, in part or in whole, to other nodes so that a modified page or media stream may have come from a plurality of nodes and the discrete ads or content may have been further subdivided so that any given node only provides a certain percentage (e.g., 5%, 10%, 50%, or other percentage) of the actual content, thereby reducing the load on a given node & the selection of replacement and/or additive content may include identifying content of similar size, origin, category, type, shape and other various attributes as the original page content in order to preserve page formatting. The selection of replacement and/or additive content may also include identifying and communicating page characteristics, methods and configuration data between peer nodes or a central system.  This is optionally done "privately" within the user's device using the software hosted on the device or may be performed on behalf of the user on peer or proxy nodes”).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Braun in view of Grant to figure out the portion of content to be downloaded using various nodes.  One would be motivated to do so because this may reduce the load on the node and make the content distribution process better (Grant: [0043]).  
Modified Braun does not explicitly teaches the local device becomes a proxy node for that node when that node is a cloud injector for the content, and the cloud injector node authenticates the content by cryptographically signing the content.
Brockmann however teaches the local device becomes a proxy node for that node when that node is a cloud injector for the content, and the cloud injector node authenticates the content by cryptographically signing the content (Brockmann: [0042]:   “ If a key is needed to decrypt the secure content, the HTML5 parser 212 provides a key request 211 (NEED KEY( ) to the player application 210, which can provide an add-key request 219 and/or a generate-key request 220 to a license protocol parser 222 in the CDM 217. The license protocol parser 222, which operates in accordance with a policy manager 223, provides corresponding requests to a secure DRM implementation 233 in the TEE 232 through cryptographic APIs 227 (e.g., for a load-keys function 228 and/or renew-keys function 229). Based on responses from the secure DRM 233, the license protocol parser 222 provides key messages 218 to a CDM host 216 in the media stack 215 and key messages 213 to the player application 210. ” ),

Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Braun in view of Brockmann to figure out the cryptography.  One would be motivated to do so because this may enhances a system to play secure content (Brockmann: [0042]).  
 
As per claim 2, Braun-Grant-Brockmann discloses the machine-readable medium of claim 1, wherein each of the plurality of nodes obtains the content and places the content into the decentralized content distribution network (Braun: [0038, 0041, 0090 & Fig : 2]:   “a content delivery network (CDN) with at least one CDN origin node and multiple CDN cache nodes which are connected to the CDN origin node via an optical transport network &  FIG. 2 shows the architecture of two independent conventional content delivery networks CDN #1 and CDN #2, with the components CDN origin and CDN cache, wherein CDN caches upload and/or download content  &  Thus, the CDN network is decentralized and different content categories can be assigned to different centers.”).

0As per claim 3, Braun-Grant-Brockmann discloses the machine-readable medium of claim 1 (Braun: [0041,  0090 & Fig : 2]:   “FIG. 2 shows the architecture of two independent conventional content delivery networks CDN #1 and CDN #2, with the components CDN origin and CDN cache, wherein CDN caches upload and/or download content  &  Thus, the CDN network is decentralized and different content categories can be assigned to different centers.”),
Braun does not explicitly teaches wherein the proxy is a proxy for a different one of the plurality of nodes. 
Grant however discloses wherein the proxy is a proxy for a different one of the plurality of nodes (Grant: [0043 & Fig 1]:   “Optionally, nodes (e.g., user peer nodes 92 and/or enterprise proxy nodes 94) can serve up content, in part or in whole, to other nodes so that a modified page or media stream may have come from a plurality of nodes”. ).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Braun in view of Grant to figure out the portion of content to be downloaded using various nodes.  One would be motivated to do so because this may reduce the load on the node and make the content distribution process better (Grant: [0043]).  
As per claim 4, Braun-Grant-Brockmann discloses the machine-readable medium of claim 1  (Braun: [0041,  0090 & Fig : 2]:   “FIG. 2 shows the architecture of two independent conventional content delivery networks CDN #1 and CDN #2, with the components CDN origin and CDN cache, wherein CDN caches upload and/or download content  &  Thus, the CDN network is decentralized and different content categories can be assigned to different centers.”),
Braun does not explicitly teaches wherein the attempting to establish communications with a node comprises: challenging the node so as to verify that the node can communicate with the local device. 	Grant however discloses wherein the attempting to establish communications with a node comprises: challenging the node so as to verify that the node can communicate with the local device (Grant: [0043, 0044 & 0098 &  Fig 1]:   “Optionally, nodes (e.g., user peer nodes 92 and/or enterprise proxy nodes 94) can serve up content, in part or in whole, to other nodes so that a modified page or media stream may have come from a plurality of nodes & a peer node or nodes, which may include one or more client software nodes, may be configured to share some or the entire processing and distribution load for another user node. & The client software may or may not require registration based on user configuration parameters.” ).
Examiner Note:  In case of requiring registration, it is common that system asks you question or verification of user configuration parameters).  That process of verification is being interpreted as the challenge.
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Braun in view of Grant to figure out the node communication system.  One would be motivated to do so because this may reduce the load on the node and make the content distribution process better (Grant: [0043]).  
As per claim 6, Braun-Grant-Brockmann t discloses the machine-readable medium of claim 1, further comprising: finding the plurality of nodes based on at least one of a distributed hash table, static information of the plurality of nodes, cached information of the plurality of nodes, or a peer exchange of information for the plurality of nodes (Braun: [0012,  0021 & Fig : 8]:   “In an embodiment, the present invention provides a content delivery network (CDN). The CDN includes: at least one CDN origin node; and multiple CDN cache nodes connected to the at least one CDN origin node via an optical transport network (OTN). Deliveries and/or routing from the multiple CDN cache nodes to the at least one CDN origin node and/or vice versa is performed below layer 3 of the Open Systems Interconnection (OSI) model & FIG. 8 shows conventional CDN synchronization traffics within a CDN network from CDN origin to CDN cache nodes”).
Examiner Note:  Cached information of plurality of nodes is being interpreted as synchronization traffics within a CDN network from CDN origin to CDN cache nodes.

As per claim 7, Braun-Grant-Brockmann discloses the machine-readable medium of claim 1 (Braun: [0041,  0090 & Fig : 2]:   “FIG. 2 shows the architecture of two independent conventional content delivery networks CDN #1 and CDN #2, with the components CDN origin and CDN cache, wherein CDN caches upload and/or download content  &  Thus, the CDN network is decentralized and different content categories can be assigned to different centers.”), further comprising:
Braun does not explicitly teaches finding the proxy based on at least one of a distributed hash table, cached information of the plurality of nodes, or a peer exchange of information for the plurality of nodes. Grant however discloses finding the proxy based on at least one of a distributed hash table, cached information of the plurality of nodes, or a peer exchange of information for the plurality of nodes (Grant: [0042-0043 &  Fig 1]:   “The software is installed on the user's client system, or a proxy node accessed by the user. In addition, one or more peer node(s) and/or other systems can be referenced by the user node as the user's proxy &  Optionally, nodes (e.g., user peer nodes 92 and/or enterprise proxy nodes 94) can serve up content, in part or in whole, to other nodes so that a modified page or media stream may have come from a plurality of nodes” ).
Examiner Note:  The communication between a proxy and peer node is disclosed.  
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Braun in view of Grant to figure out the node communication system.  One would be motivated to do so because this may reduce the load on the node and make the content distribution process better (Grant: [0043]).  

As per claim 12, Braun discloses the machine-readable medium of claim 1  (Braun: [0041,  0090 & Fig : 2]:   “FIG. 2 shows the architecture of two independent conventional content delivery networks CDN #1 and CDN #2, with the components CDN origin and CDN cache, wherein CDN caches upload and/or download content  &  Thus, the CDN network is decentralized and different content categories can be assigned to different centers.”),
Braun does not explicitly teaches wherein a communication is one or more of a Local Area Network connections, Bluetooth, Bluetooth Low, Bluetooth Smart, Wi-Fi Direct, Wi-Fi Aware, ANT, ANT+, AirDrop, Oxygen, or a combination of different device-to-device connections. 
	Grant however discloses wherein a communication is one or more of a Local Area Network connections, Bluetooth, Bluetooth Low, Bluetooth Smart, Wi-Fi Direct, Wi-Fi Aware, ANT, ANT+, AirDrop, Oxygen, or a combination of different device-to-device connections (Grant: [0039&  Fig 1]:   “accessible by one or more computing devices configured to execute the software (e.g., servers or other computing device including one or more processors, wired and/or wireless network interfaces (e.g., cellular, WiFi, Bluetooth, T1, DSL, cable, optical, or other interface(s) which may be coupled to the Internet), content databases, customer account databases, etc.).” ).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Braun in view of Grant to figure out the node communication system.  One would be motivated to do so because this may reduce the load on the node and make the content distribution process better (Grant: [0043]).  

Claims 14 -18 are rejected based on rationale provided for claims 1-4  & 6-7.

Claims 8-10, 13 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Braun et al (US Pub # 2015/0382088) in view of Grant et al (US Pub # 2013/0276024) in further view of Brockmann et al (US Pub # 2017/0005790) and in further view of Reddy et al (US Pub # 2019/0306173).

As per claim 8, Braun-Grant-Brockmann discloses the machine-readable medium of claim 8 (Braun: [0041,  0090 & Fig : 2]:   “FIG. 2 shows the architecture of two independent conventional content delivery networks CDN #1 and CDN #2, with the components CDN origin and CDN cache, wherein CDN caches upload and/or download content  &  Thus, the CDN network is decentralized and different content categories can be assigned to different centers.”),
Modified Braun does not explicitly teaches wherein the cryptographic signing includes a Merkle tree.
Reddy however discloses wherein the cryptographic signing includes a Merkle tree (Reddy: [0116 & Fig 12]:   “An example of this arrangement is shown in FIG. 12 with a blockchain 150 having a sequence of blocks 152, 154, 156, 158, and 160 stored in a sequence, for instance, with nodes having as node content timestamps, Merkel root cryptographic hash values, and cryptographic hash values based on node content of block headers to which they point.” ).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Braun in view of Reddy to figure out the authentication of the content by cryptography that includes Merkel tree.  One would be motivated to do so because this verifies the consistency of the content as whether is tampered or not (Reddy: [0100]).

	As per claim 11, Braun-Grant-Brockmann discloses the machine-readable medium of claim 1 (Braun: [0041,  0090 & Fig : 2]:   “FIG. 2 shows the architecture of two independent conventional content delivery networks CDN #1 and CDN #2, with the components CDN origin and CDN cache, wherein CDN caches upload and/or download content  &  Thus, the CDN network is decentralized and different content categories can be assigned to different centers.”),
Modified Braun does not explicitly teaches configuring the local device as a proxy when the local device can communicate with the injector node.
Reddy however discloses configuring the local device as a proxy when the local device can communicate with the injector node  (Reddy: [0078 & 0116 & Fig 12]:   “an audit may indicate whether a software asset is using security best practices, for instance, whether the software asset stores passwords in plain text form, whether the software asset filters for reserved terms in a query language from user inputs to impede SQL injection attacks & An example of this arrangement is shown in FIG. 12 with a blockchain 150 having a sequence of blocks 152, 154, 156, 158, and 160 stored in a sequence, for instance, with nodes having as node content timestamps, Merkel root cryptographic hash values, and cryptographic hash values based on node content of block headers to which they point.” ).
Examiner Note:  Communication of device with Injector node is defined as process of making a content addressable by URL plush a content Hash [0051]. Reddy discloses the nodes to inject or add cryptographic hash values in the content.  
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Braun in view of Reddy to figure out the communication of device with injector node.  One would be motivated to do so because this verifies the consistency of the content as whether is tampered or not (Reddy: [0100]).

As per claim 13, Braun-Grant-Brockmann discloses the machine-readable medium of claim 1 (Braun: [0041,  0090 & Fig : 2]:   “FIG. 2 shows the architecture of two independent conventional content delivery networks CDN #1 and CDN #2, with the components CDN origin and CDN cache, wherein CDN caches upload and/or download content  &  Thus, the CDN network is decentralized and different content categories can be assigned to different centers.”),
Modified Braun does not explicitly teaches configuring the local device as a proxy when the local device can communicate with the injector node.
Reddy however discloses the injector node prepares the content for the decentralized content distribution network (Reddy: [0078 & 0116 & Fig 12]:   “an audit may indicate whether a software asset is using security best practices, for instance, whether the software asset stores passwords in plain text form, whether the software asset filters for reserved terms in a query language from user inputs to impede SQL injection attacks & An example of this arrangement is shown in FIG. 12 with a blockchain 150 having a sequence of blocks 152, 154, 156, 158, and 160 stored in a sequence, for instance, with nodes having as node content timestamps, Merkel root cryptographic hash values, and cryptographic hash values based on node content of block headers to which they point.” ).
Examiner Note:  Communication of device with Injector node is defined as process of making a content addressable by URL plush a content Hash [0051]. Reddy discloses the nodes to inject or add cryptographic hash values in the content.  
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Braun in view of Reddy to figure out the communication of device with injector node.  One would be motivated to do so because this verifies the consistency of the content as whether is tampered or not (Reddy: [0100]).

Claim 19 are rejected based on rationale provided for claim 13.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Braun et al (US Pub # 2015/0382088) in view of Grant et al (US Pub # 2013/0276024) in further view of Brockmann et al (US Pub # 2017/0005790) and in further view of Logue et al (US Pub # 2017/0048280).
	As per claim 5, Braun-Grant- Brockmann discloses the machine-readable medium of claim 4 (Braun: [0041,  0090 & Fig : 2]:   “FIG. 2 shows the architecture of two independent conventional content delivery networks CDN #1 and CDN #2, with the components CDN origin and CDN cache, wherein CDN caches upload and/or download content  &  Thus, the CDN network is decentralized and different content categories can be assigned to different centers.”),
Modified Braun does not explicitly teaches wherein the challenge is based on at least echoing an initial content request.

Logue however discloses wherein the challenge is based on at least echoing an initial content request  (Logue: [0167]:  “After the server 622 accepts the client's request 644 to enable connection monitoring, it may start a timer with a duration of the send interval from the client's request 644. When this timer expires, the server 622 may send a fabric echo request 648 to the client over the monitored connection using the new exchange ID created for this purpose. This echo request 648 may be sent with the response timeout received by the server 622 as part of the client's initial request 644.” ).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Braun in view of Logue to figure out the echoes content request.  One would be motivated to do so because this confirm that one device may instruct another to enable a fabric echo-based connection liveness monitor on a TCP, UDP, or other suitable connection between these devices. (Logue: [0153]).

Claims 9 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Braun et al (US Pub # 2015/0382088) in view of Grant et al (US Pub # 2013/0276024) in further view of Brockmann et al (US Pub # 2017/0005790) and in further view of Tran et al (US Pub # 2018/0255175).

	As per claim 9, Braun-Grant-Brockmann discloses the machine-readable medium of claim 1 (Braun: [0041,  0090 & Fig : 2]:   “FIG. 2 shows the architecture of two independent conventional content delivery networks CDN #1 and CDN #2, with the components CDN origin and CDN cache, wherein CDN caches upload and/or download content  &  Thus, the CDN network is decentralized and different content categories can be assigned to different centers.”),
Modified Braun does not explicitly teaches wherein the local device communicates with at least one of the plurality of nodes or the proxy using the Low Extra Delay Background Transport protocol.
Tran however discloses wherein the local device communicates with at least one of the plurality of nodes or the proxy using the Low Extra Delay Background Transport protocol (Tran: [0036 &  0043 & Fig 3]:   “one or more components of the transport layer proxy device 200 can be associated with a content delivery network (CDN) employed by the UE management server device 114 & , LPT flows can be configured to use as much bandwidth that is currently available at any point in time, ramping up at time of low TCP traffic and backing off at times of high TCP traffic. Some example suitable LPT protocols can comprise but are not limited to, low extra delay background transport (LEDBAT) protocol, NICE, TCP-LP.” ).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Braun in view of Tran to figure out the Low Extra Delay Background Transport protocol.  One would be motivated to do so because this protocol serves well with the LPT traffic in CDN environment. (Tran: [0044]).

Claim 9 are rejected based on rationale provided for claim 20.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over B Braun et al (US Pub # 2015/0382088) in view of Grant et al (US Pub # 2013/0276024) in further view of Brockmann et al (US Pub # 2017/0005790) and in further view of Czechowski, III et al (US Pub # 2009/0100128).
	
As per claim 10, Braun-Grant-Brockmann discloses the machine-readable medium of claim 1 (Braun: [0041,  0090 & Fig : 2]:   “FIG. 2 shows the architecture of two independent conventional content delivery networks CDN #1 and CDN #2, with the components CDN origin and CDN cache, wherein CDN caches upload and/or download content  &  Thus, the CDN network is decentralized and different content categories can be assigned to different centers.”),
Modified Braun does not explicitly teaches wherein the proxy is a proxy for a node that obtains the content and places the content into the decentralized content distribution network.
Czechowski however discloses wherein the proxy is a proxy for a node that obtains the content and places the content into the decentralized content distribution network  (Czechowski: [0015 & 0071 Fig : 2B]:   “distributed hash table (DHT)--a decentralized, network-based system that provides a lookup service similar to a hash table & FIG. 2b, the multi-protocol non-origin peers in a hybrid P2P system can support multiple protocols where each protocol can be used to obtain needed content such as from the swarm using the P2P protocol, from the proxy P2P using the proxy protocol such as HTTP, and from the CDN server using the appropriate protocol.”),Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Braun in view of Tran to figure out the Low Extra Delay Background Transport protocol.  One would be motivated to do so because this provides a system that cooperates transparently to deliver content directly to interested end users. (Czechowski: [0113]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449